[Cite as Ruggles v. Ruggles Family Ltd. Partnership, 2014-Ohio-3852.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     HURON COUNTY


Warren Ruggles, et al.                                     Court of Appeals No. H-12-031

        Appellants                                         Trial Court No. CVH 20040335

v.

Ruggles Family Ltd. Partnership, et al.                    DECISION AND JUDGMENT

        Appellees                                          Decided: September 5, 2014

                                                 *****

        Jeffrey P. Nunnari, for appellants.

        Peter J. Krembs and Jeffrey S. Moeller, for appellees.

                                                 *****

        PIETRYKOWSKI, J.

        {¶ 1} We consider the appeal of Warren and Susan Ruggles, appellants, in case

No. H-12-031. Appellees are the Ruggles Family Limited Partnership, Allen Ruggles,

Verna Ruggles, Marc Ruggles, Betsy Ruggles, A & V Ruggles Farms, LLC, and A & M

Ruggles Equipment Company, LLC. A case history of this family dispute can be gained
from a review two prior decisions of this court. Ruggles v. Ruggles Family Ltd.

Partnership, 6th Dist. Huron No. H-09-031, 2010-Ohio-3923; Ruggles v. Ruggles Family

Ltd. Partnership, 6th Dist. Huron No. H-07-011, 2007-Ohio-5889.

       {¶ 2} By order of January 3, 2013, we consolidated this appeal with the appeal of

Warren and Susan Ruggles in case No. H-12-028. Appellees had filed a motion to

dismiss both appeals on December 27, 2012. In a decision and judgment filed on

April 15, 2013, we granted the motion to dismiss with respect to appeal No. H-12-028

and dismissed that appeal. We overruled the motion to dismiss appeal No. H-12-031.

       {¶ 3} In the remaining appeal, Warren and Susan Ruggles appeal a judgment of

the Huron County Court of Common Pleas that was journalized on November 15, 2012.

In the judgment, the trial court refused to exercise jurisdiction to consider an October 26,

2012 motion by appellants for the trial court to issue an order to show cause and to

enforce a November 16, 2011 settlement agreement between the parties.

       {¶ 4} Appellants assert one assignment of error on appeal:

                                   Assignment of Error

              The trial court erred as a matter of law by refusing to entertain the

       appellants’ motion to show cause and to enforce settlement agreement

       based on an alleged lack of jurisdiction.

       {¶ 5} In our April 15, 2013 judgment, this court determined that the trial court

“incorporated the settlement agreement and specifically retained jurisdiction to enforce”




2.
the settlement in its November 16, 2011 judgment. Ruggles v. Ruggles Family Ltd.

Partnership, 6th Dist. Huron Nos. H-12-028 and H-12-031, p. 4 (Apr. 15, 2013).

       Appellees acknowledge that the settlement between the parties was reduced to

writing and journalized by the trial court on November 16, 2011. They also acknowledge

that the trial court retained jurisdiction with respect to the settlement. Appellees state in

their appellate brief that they do not oppose remand of the case as requested by

appellants. Appellants seek reversal of the trial court judgment and remand of the case

for further proceedings pursuant to App.R. 12(D).

       {¶ 6} We find appellants’ assignment of error well-taken. We reverse the

judgment of the Huron County Court of Common Pleas journalized on November 15,

2012, and remand this case for further proceedings including consideration by the trial

court of appellants’ October 26, 2012 motion for an order to show cause and to enforce

the settlement agreement between the parties.

       {¶ 7} Appellees argue that the costs of this appeal should not be assessed to them,

stating that the trial court error was a result of a dismissal order entered by the court sua

sponte and that neither party sought the dismissal. In considering costs, however, we also

recognize that initially appellees opposed this appeal and unsuccessfully moved to

dismiss it. We order appellees to pay the costs of appeal in case No. H-12-031, pursuant

to App.R. 24(A)(3).


                                                                          Judgment reversed.




3.
                                                               Ruggles v. Ruggles Family
                                                               Ltd. Partnership
                                                               C.A. No. H-12-031




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Stephen A. Yarbrough, P.J.                                 JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.